DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 10 and 13-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 20210330275)
Regarding claim 1, Chen teaches an imaging system for imaging a patient, comprising: 
a X-ray tube 001 and a flat-panel detector 004, the X-ray tube being arranged opposite to the flat-panel detector, wherein the X-ray tube emits X-rays, the flat-panel detector detects the X-rays to generate image data (figure 1), and a geometric center of the flat-panel detector has an offset relative to an orthographic projection of a focal of the X-ray tube on the flat-panel detector (figure 5).
Regarding claim 2, Chen teaches an installation position of the X-ray tube and/or the flat-panel detector causes the geometric center of the flat-panel detector to have the offset relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector; or the X-ray tube or the flat-panel detector comprises a movement apparatus, and the movement apparatus of the X-ray tube or the flat-panel detector causes the geometric center of the flat-panel detector to have the offset relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5).
Regarding claim 4, Chen teaches the offset generated by a movement is sent to an interface for a corresponding orthographic projection algorithm to generate a corresponding image data (para 58, 60).
Regarding claim 5, Chen teaches the geometric center of the flat-panel detector has the offset in a head-feet direction of the patient relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7, when the patient is positioned in that direction).
Regarding claim 6, Chen teaches the geometric center of the flat-panel detector has the offset in a direction toward the patient's feet relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7 when the patient is positioned in that direction).
Regarding claim 7, Chen teaches the geometric center of the flat-panel detector has a first offset in a direction toward the patient's feet relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector; or, if an imaging area of interest is located on the patient's head, the geometric center of the flat-panel detector has a second offset in the direction toward the patient's feet relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector; or, if an imaging area of interest is located on the patient's body part, the geometric center of the flat-panel detector has a third offset toward an opposite direction to the patient's body part relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7 when the patient is positioned in that direction).
Regarding claim 8, Chen teaches the geometric center of the flat-panel detector has the offset in a direction away from an imaging area of interest relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7 when the patient is positioned in that direction).
Regarding claim 9, Chen teaches the imaging area of interest and the geometric center of the flat-panel detector are respectively located on different sides of the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7 when the patient is positioned in that direction).
Regarding claim 10, Chen teaches the first offset, the second offset, or the third offset is less than or equal to 3/4 of a length or a width of the flat-panel detector; the first offset, the second offset, or the third offset is less than or equal to 1/2 of a length or a width of the flat-panel detector; the first offset, the second offset, or the third offset is less than or equal to 200mm; or the first offset, the second offset, or the third offset is less than or equal to 100mm (figure 5 and 7 when the patient is positioned in that direction).
Regarding claim 13, Chen teaches an imaging method, applied to a X-ray tube and a flat-panel detector arranged oppositely, the method comprising: the X-ray tube emitting X-rays, and an orthographic projection of a focus of the X-ray tube on the flat-panel detector having an offset relative to a geometric center of the flat-panel detector; and the flat-panel detector detecting the X-rays to generate image data (figure 5 and 7).  
Regarding claim 14, Chen teaches the flat-panel detector detecting the X-rays to generate image data, comprises: acquiring the offset; and generating a corresponding image data, based on the offset and a corresponding orthographic projection algorithm (para 58-60).
Regarding claim 15, Chen teaches generating a corresponding imaging mode based on the offset; and generating the corresponding image data, based on the imaging mode and an algorithm corresponding to the imaging mode (para 58-60).
Regarding claim 16, Chen teaches the geometric center of the flat-panel detector has the offset in a head-feet direction of the patient relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7).  
Regarding claim 17, Chen teaches the geometric center of the flat-panel detector is offset in a direction toward the patient's feet relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7).  
Regarding claim 18, Chen teaches the geometric center of the flat-panel detector has a first offset relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector; or, if an imaging area of interest is located on the patient's head, the geometric center of the flat-panel detector has a second offset in a direction toward the patient's feet relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector; or, if an imaging area of interest is located on the patient's body part, the geometric center of the flat-panel detector has a third offset toward an opposite direction to the patient's body part relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7).  
Regarding claim 19, Chen teaches the geometric center of the flat-panel detector has the offset in a direction away from an imaging area of interest relative to the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7).  
Regarding claim 20, Chen teaches the imaging area of interest and the geometric center of the flat-panel detector are respectively located on different sides of the orthographic projection of the focal of the X-ray tube on the flat-panel detector (figure 5 and 7).   
Regarding claim 21, Chen teaches the first offset, the second offset, or the third offset is less than or equal to 3/4 of a length or a width of the flat-panel detector; or the first offset, the second offset, or the third offset is less than or equal to 1/2 of a length or a width of the flat-panel detector (figure 5 and 7).  
Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gagnon et al. (US 20200170590).
Regarding claim 11, Chen teaches a radiotherapy system, comprising a tumor treatment apparatus and an imaging system; the imaging system being used for imaging a patient (para 76), and comprising: a X-ray tube 430 and a flat-panel detector 534, the X-ray tube being arranged opposite to the flat-panel detector, wherein the X-ray tube emits X-rays, the flat-panel detector detects the X-rays to generate image data, and a geometric center of the flat-panel detector has an offset relative to an orthographic projection of a focal of the X-ray tube on the flat-panel detector (figure 4).
Regarding claim 12, Chen teaches an imaging area of the imaging system and a treatment area of the tumor treatment apparatus at least partially overlap (figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Gagnon.
Regarding claim 3, Chen fails to teach the movement apparatus is capable of implementing translational movement or rotational movement.  
Gagnon teaches a rotatable source.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the source of Chen with the rotatable source as taught by Gagnon, since it would provide better beam positioning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884